Title: To George Washington from Colonel William Malcom, 24 April 1779
From: Malcom, William
To: Washington, George



Sr
Minisink [N.Y.] April 24 1779

I was Honor’d with your letter by Capt. Kiersley the 21 Instant; The Preceeding day a body of Indians burnt the Fort at Lackaway & several houses on that Road—And Continue to Infest this Settlement—Yesterday they burnt a house & carried off four Inhabitants within five Miles of our Quarters, but we cannot get a Light of them altho’ we have been constantly Scouting in detatch’d partys to the distance of 40 Miles—Had not this been our Situation I could have march’d the Hour I received Your Excellencys orders.
The Whole will be collected this Night & in the morning Shall march at all events—Inclosed is a Return of the Stores—As I am not directed to leave a Guard for them I imagine Col. Spencer has made no report—Considering their Value, the impracticability of removing them And the disstress of the Inhabitants. I Presume to leave a Sub: & 20 men—and have Collected the Stores to the most defencible place—When this party is relieved or orderd by your Excellency—a boat which carries our baggage can Tra[n]sport them to Eastown in less than 30 hours.
Under Such Circumstances I hope Your Excellency will approve of my departing in this Instance from orders.
I intended to have left Capt. Kiersleys Company, but he proposes to leave the Service at Eastown, and I am under the Necessity of Appropriating an Officer to take care of his men—whom to prevent future Contention I take along with the Regiment—If they had been left it might have been Sufferted as a design to Keep them from the Corps they are orderd to Join.
I thank your Excellency for the Alternatives offer’d me, As Now Good Officers of my Late Regt are dissmiss’d by Congress, & Several others for that reason (most particularly) have determin’d to retire—my prospect with the New Model’d Corps is discouraging—And I therefore Choice to retire also—I nevertheless am by no means Tir’d of the Service, Nor do I intend to Avail myself of Such an Opportunity to drop the Cause of my Country by engaging in Schemes of Trade for my own advantadge.
I have wrote to Col. Spencer & hope that he will relieve me at Eastown—but it may be he will expect your Excellencys positive orders—but he only lives about 20 Miles from Head Quarters at Mendhem.
There are too few officers for the duty, I wish Your Excellency would order Mr Stagg, who is with the Adjt General, to Join at Eastown.
I inclose a Return of the Regt with, a Copy of Arrangement & my remarks for your information—The dissmissd officers do not seem willing to join again directly And I do not think my self at liberty to Urge Much, because Col. Spencer perhaps would Wish to make his own choice. I most respectfully am Your Excellencys Most obdt Servant
W. Malcom